Exhibit 10.02


[a10qq12016exhibit1001_image1.gif]
December 15, 2015




Mr. Pieter Vorenkamp




Dear Pieter,


On behalf of Cadence Design Systems, Inc. (“Cadence”), I am pleased to offer you
the position of Senior Vice President and General Manager, IP Group, reporting
to me. Your compensation will include an annualized base salary of $375,000, and
you will be paid bi-weekly. You will have a variable incentive opportunity,
targeted at 75% of your annualized base salary, payable in accordance with the
terms of Cadence’s Senior Executive Bonus Plan (including any successor plan
thereof). In addition, you will be issued an option to purchase 110,000 shares
of Cadence common stock (the “Stock Option”) and an Incentive Stock Award of
110,000 shares of Cadence common stock (the “Stock Award”), subject to approval
of the Compensation Committee of the Board of Directors. You are also being
offered a one-time hiring bonus of $300,000.


Please note that the terms of this offer are subject to the attached Employment
Terms.


Cadence offers a comprehensive slate of employee benefits including, but is not
limited to, the following:
•
401(k) plan with employer matching contribution

•
Non-Qualified Deferred Compensation Plan

•
Employee Stock Purchase Plan

•
Wide variety of medical, dental and vision plans

•
Life, disability, business travel accident and long-term care insurance

•
Healthcare and Dependent Care Flexible Spending Account reimbursement plans

•
Voluntary group legal, home, auto and pet insurance plans



Additional details on all of these benefits can be found in your Benefits
Year-Round User Guide and will be discussed in depth at your new employee
orientation.


Please understand that Cadence is an at-will employer, as described in the
attached Employment Terms, and that this offer is contingent upon satisfactory
completion of the Cadence background verification process and execution of
Cadence’s Employee Proprietary Information and Inventions Agreement.


Offers of employment remain open for limited periods of time. Unless otherwise
notified, this offer will expire on December 20, 2015.


Pieter, we look forward to having you on our team!


Sincerely,


/s/ Lip-Bu Tan


Lip-Bu Tan
President & Chief Executive Officer
Cadence Design Systems, Inc.








Cadence Design Systems, Inc. 2655 Seely Avenue San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com



--------------------------------------------------------------------------------








Employment Terms


Incentive Plan


Your variable incentive opportunity under Cadence's Senior Executive Bonus Plan
(“SEBP”) is targeted at 75% of your annualized base salary. Actual payout
amounts are determined based on both company and individual performance.


Stock Option and Stock Award


Your Stock Option and Stock Award are summarized below and are subject to the
terms of the relevant grant documents.


Stock Option


Your Stock Option will vest over four (4) years. The first 25% of the grant will
vest on the first anniversary of your grant date, and the balance will vest
monthly over the remaining thirty-six (36) months. Your proposed grant must be
approved by the Compensation Committee of the Board of Directors. The exercise
price for your Option will be the closing price of Cadence Common Stock on the
NASDAQ on the date of grant. Additional information detailing your Stock Option
will be sent to you within eight to twelve (8-12) weeks after your start date.


Stock Award


Your Stock Award will vest over four (4) years. The first 25% of the grant will
vest on the first anniversary of your grant date, subject to achievement of a
pre-determined corporate performance goal. If the first 25% of the grant vests
as a result of achievement of a pre-determined corporate performance goal, the
remaining 75% of your grant will vest ratably on the 2nd, 3rd and 4th
anniversaries of your grant date. Your proposed grant must be approved by the
Compensation Committee of the Board of Directors. Information detailing your
Stock Award will be sent to you within eight to twelve (8-12) weeks after your
start date.


Hiring Bonus


You are being offered a one-time hiring bonus of $300,000, subject to applicable
taxes. This bonus will be paid with your first regular payroll check. The
following restrictions apply to this bonus. If you voluntarily terminate your
employment prior to twenty-five (25) months following your hire date, the bonus
will be immediately due and payable to Cadence according to the following
schedule:
                
 
Termination date:
 
Portion owed:
 
 
0-12 months after start date
 
100%
 
 
 
13-18 months after start date
 
70%
 
 
 
19-24 months after start date
 
40%
 
 
 
After 25 months
 
0%
 
 





















Cadence Design Systems, Inc. 2655 Seely Avenue San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com



--------------------------------------------------------------------------------












Non-Qualified Deferred Compensation Plan


You are eligible to participate in the Cadence Non-Qualified Deferred
Compensation Plan (“NQDC”). You may defer up to 80% of your eligible base
compensation and 100% of your eligible bonus compensation without the annual IRS
limitations imposed on tax-qualified retirement plans, such as the 401(k) Plan.
By deferring income into the NQDC plan, you may reduce your taxable wage base.
Taxes on both the deferred income and earnings on investments are not assessed
until you begin to receive distributions. You may enroll in the plan within
thirty (30) days of your hire date. Participants will automatically receive
enrollment and detailed plan information within the thirty (30) day period. If
you choose not to participate, you will have an annual opportunity to
participate beginning each January 1.


Vacation


As an executive, you will not accrue vacation, but may take personal time off at
your discretion, subject to Lip-Bu’s approval.


At-Will Employment
Cadence is an at-will employer. You are not being promised any particular period
of employment. The employment relationship may be terminated by either you or
Cadence at any time, with or without cause and with or without notice, for any
reason whatsoever. No one at Cadence is empowered, unless specifically
authorized in writing by the executive overseeing Human Resources, to make any
promise, express or implied, that employment is for any minimum or fixed period
or that cause is required for the termination of the employment relationship.


Confidentiality and Non-Disclosure Obligations


Cadence has a policy of non-disclosure to anyone in our Company of any
confidential or proprietary information belonging to your current employer. 
This policy of non-disclosure also applies to confidential or proprietary
information belonging to your previous employers, or any other person or entity
with whom you have a non-disclosure agreement.  Accordingly, please do not use
or disclose to Cadence any confidential or proprietary information belonging to
your employer or any other person or company with which you have signed such a
non-disclosure agreement.


Cadence also requires that its employees protect its confidential and
proprietary information from disclosure to any unauthorized persons or
entities.  Therefore, it is a condition of your employment with Cadence that you
execute Cadence's Employee Proprietary Information and Inventions Agreement.


Cadence’s Code of Business Conduct and Outside Employment Activities


All Cadence employees are expected to devote their primary efforts to performing
the job that Cadence hired them to perform.  All employees must comply with
Cadence’s Code of Business Conduct, which requires, among other things, that
employees obtain a “Conflict of Interest Waiver” before engaging in any outside
employment and certain other activities that may conflict or appear to conflict
with Cadence’s interests. As such, outside employment – including but not
limited to self-employment, consulting, and serving as a board member or
director for another company – is not permitted for full-time or part-time
employees without prior approval as set forth in the Code of Business Conduct.


Employment Eligibility


In accordance with the Immigration Reform and Control Act of 1986, you will be
required to provide Cadence with documentary evidence of your identity and
eligibility for employment in the United States. 




Cadence Design Systems, Inc. 2655 Seely Avenue San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com



--------------------------------------------------------------------------------








Such documentation must be provided within three (3) business days of your date
of hire; otherwise our employment relationship with you may be terminated. 
Cadence will provide immigration assistance to maintain and/or obtain work
authorization where applicable.


If you do not have a Social Security Card, you are responsible for applying for
a Social Security Card within fourteen (14) days of entering the United States. 
If, within 30 days of your first day of employment with Cadence, Human Resources
has not received your Social Security Card, your pay will be suspended until you
provide us with a copy of your card. 


Depending on the position you have been offered, a function of your job with
Cadence may require access to data that is restricted by export regulations. If
the position you have been offered does require you to be able to access
export-restricted data, then this offer of employment is also contingent on your
ability to access the data in accordance with the regulations, which is based on
your residency status.   If you are not a “U.S. Person” (citizen, green card
holder or protected refugee), an export license may be required before access to
the data is granted.


New Employee Orientation


Cadence conducts New Employee Orientations twice each month. During each New
Employee Orientation, Cadence benefits, payroll, policies, procedures and
culture are discussed. Please check the Cadence orientation flyer in your offer
packet for further details.


Please take your time reading through this entire packet. Should you have any
questions regarding its content, do not hesitate to call or email me directly.
Kindly sign/complete and return the enclosed documents as instructed on the
checklist. Completed documents can be scanned and emailed.


 
**
**
 

        


This is to verify my acceptance of the above stated offer and employment terms:




/s/ Pieter Vorenkamp
 
1/6/2016
 
4/1/2016
Pieter Vorenkamp
 
Today’s Date
 
Desired Start Date



                                












Cadence Design Systems, Inc. 2655 Seely Avenue San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com

